     4:20-cv-01695-TLW     Date Filed 07/26/21   Entry Number 31    Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

Shelley Ann Cannon,                 )
                                    )
                  Plaintiff,        )         Civil Action No. 4:20-cv-01695-TLW
                                    )
            v.                      )
                                    )
Andrew M. Saul,                     )                     Order
Acting Commissioner of Social       )
Security                            )
                                    )
                  Defendant.        )
____________________________________ )

      Plaintiff Shelley Ann Cannon brought this action pursuant to 42 U.S.C. 405(g),

to obtain judicial review of a final decision of the Commissioner of Social Security

(Commissioner) denying her claim for Social Security disability insurance benefits.

This matter is before the Court for review of the Report and Recommendation

(Report) filed by United States Magistrate Judge Thomas E. Rogers. In the Report,

the Magistrate Judge recommends affirming the Commissioner’s decision. ECF No.

26. Plaintiff filed objections to the Report. ECF No. 27. This matter is now ripe for

disposition.

        The Court is charged with conducting a de novo review of any portion of

the Magistrate Judge’s Report to which a specific objection is registered, and may

accept, reject, or modify, in whole or in part, the recommendations contained in

that report. 28 U.S.C. § 636. In conducting this review, the Court applies the

following standard:




                                          1
     4:20-cv-01695-TLW       Date Filed 07/26/21   Entry Number 31   Page 2 of 6




      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections…. The Court is not
      bound by the recommendation of the magistrate judge but, instead,
      retains responsibility for the final determination. The Court is
      required to make a de novo determination of those portions of the
      report or specified findings or recommendation as to which an
      objection is made. However, the Court is not required to review,
      under a de novo or any other standard, the factual or legal
      conclusions of the magistrate judge as to those portions of the report
      and recommendation to which no objections are addressed. While
      the level of scrutiny entailed by the Court’s review of the Report thus
      depends on whether or not objections have been filed, in either case
      the Court is free, after review, to accept, reject, or modify any of the
      magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C.

1992) (citations omitted).

       The Court has carefully reviewed the Report, the objections thereto, and

all other submitted filings. In this case, Plaintiff asserts that numerous conditions

prevent her from working. These conditions are set forth in the ALJ’s Findings of

Fact and Conclusions of Law and the Magistrate Judge’s Report. ECF No. 9-1,

ECF No. 26 at 2. The ALJ ultimately issued an unfavorable decision in February

2019 finding that Plaintiff was not disabled within the meaning of the Act. The

Magistrate Judge determined that the ALJ’s findings and decisions were

supported by substantial evidence, and therefore, the Magistrate Judge

recommends that the Commissioner’s decision be affirmed. Id. at 40-41.

      On June 1, 2021, Plaintiff filed objections to the Report objecting to the

Magistrate Judge’s findings that (1) the ALJ properly rejected the opinion of Dr.

Beale; (2) the ALJ properly evaluated whether a Listing was satisfied; and (3) the




                                           2
     4:20-cv-01695-TLW     Date Filed 07/26/21   Entry Number 31    Page 3 of 6




ALJ committed no error in the evaluation of Plaintiff’s subjective complaints. ECF

No. 27. For the reasons set forth below, Plaintiff’s objections are overruled.

      After careful review of the Report and the objections, the Court accepts the

Report which provides a detailed analysis of why the Commissioner’s decision

should be affirmed. As to the first objection, the Report sets forth how a treating

physician’s opinion should be weighed citing caselaw and applicable regulations.

The Report issued by the Magistrate Judge finds that the ALJ carefully

considered the record and had a proper basis to conclude that “little weight” be

given to Dr. Beale’s opinion. Id. at 27-31. As outlined in the Report, a review of

the record shows the ALJ carefully considered and analyzed Dr. Beale’s opinion,

his treatment notes, and all other medical evidence of record. The Magistrate

Judge sets forth a summary of the ALJ’s analysis on pages 29-31 of the Report.

The Court finds the Report’s analysis detailed, accurate, and sufficiently

persuasive. Ultimately, the ALJ determined that Dr. Beale’s opinion should be

given “little weight” because it was “inconsistent with the medical evidence of

record” and his “treatment notes do not indicate any significant symptoms that

would render the claimant unable to perform basic work activities.” Id. at 30

(emphasis added). The ALJ also outlined and summarized the conclusions of other

doctors, specifically Dr. Simmers and Dr. Worsham, finding “no severe physical

impairments.” ECF No. 9-1 at 22. Additionally, the ALJ noted the conclusions of

Jennifer Steadham, Ph.D. and Blythe Farish-Ferrer, Ph.D. who both “opined that

the claimant is capable of working regularly.” Id. at 28. The Report cites to pages



                                         3
     4:20-cv-01695-TLW     Date Filed 07/26/21   Entry Number 31    Page 4 of 6




22-24 of the Transcript in stating that, “[i]n reviewing the ALJ’s opinion as a

whole as required, the ALJ, before assigning weight to Dr. Beale’s opinion,

thoroughly summarized both Plaintiff’s abnormal and normal reports contained

in treatment notes from 2016 to 2018, citing specific exhibit page[] numbers as

support (Tr. 22-24)…The ALJ complied with the applicable regulations in making

clear to a subsequent reviewer the reasons for the findings made.” ECF No. 26 at

30-31. The Court accepts the Report’s analysis and therefore overrules Plaintiff’s

first objection.

      As to the second objection, the Report sets forth the requirements for

evaluating Listing 12.04C criteria and outlines the evidence and facts that the

ALJ cited in concluding that Plaintiff did not meet the criteria. Id. at 33-35. The

Report cites to a portion of the transcript where the ALJ lists his reasons for

concluding that the “paragraph C” criteria for sections 12.04 and 12.06 were not

satisfied, Id. at 34, and notes that the “ALJ cites to several changes in Plaintiff’s

environment and to demands not part of her daily life where Plaintiff was without

exacerbation or deterioration and actually reported enjoying herself.” Id. The

Court accepts the Report’s finding that the ALJ properly evaluated whether a

Listing was satisfied, and that substantial evidence supports the ALJ’s finding

that Plaintiff did not meet the criteria. Thus, the Court overrules Plaintiff’s

second objection.

      As to the ALJ’s subjective symptom evaluation, the Report cites caselaw

and regulations that detail the requirements of the ALJ’s evaluation. Id. at 35-



                                          4
     4:20-cv-01695-TLW     Date Filed 07/26/21   Entry Number 31   Page 5 of 6




36. The Report then cites a portion of the transcript that demonstrates the ALJ’s

thorough consideration of Plaintiff’s testimony. Id. at 37. The Report also provides

a detailed outline of the evidence that the ALJ considered in concluding that

Plaintiff’s allegations of disabling symptoms were not entirely consistent with the

record: therapy notes, notes from Dr. Beale, medication changes, reports of

improvement, Plaintiff’s TMS consult and notes, and Plaintiff’s disinterest in

continuing therapy. Id. at 38-39. The Court concludes that the Report correctly

found that the ALJ conducted a proper evaluation of Plaintiff’s subjective

symptoms and cited substantial evidence to support the findings.

      After careful consideration of the record and the Report, the Court

concludes that there was substantial evidence to support the ALJ’s decision to

deny benefits. As noted in the Report, the ALJ performed a significant review of

the record and outlined all the of the medical evidence of record. The role of this

Court is to decide (1) whether the ALJ has supported his decision with substantial

evidence, and (2) whether the conclusions reached by the Commissioner are

legally correct. Hays v. Sullivan, 907 F.2d 1453 (4th Cir. 1990). The Court accepts

the detailed analysis set forth in the Report of the Magistrate Judge.

      For these reasons and the reasons stated in the Report, it is hereby

ORDERED that the Report, ECF No. 26, is ACCEPTED, and Plaintiff’s




                                         5
     4:20-cv-01695-TLW     Date Filed 07/26/21   Entry Number 31   Page 6 of 6




objections, ECF No. 27, are OVERRULED. For the reasons articulated by the

Magistrate Judge, the Commissioner’s decision is hereby AFFIRMED.1

      IT IS SO ORDERED.

                                             s/ Terry L. Wooten
                                             Terry L. Wooten
                                             Senior United States District Judge

July 26, 2021
Columbia, South Carolina




1The Court notes two recent Fourth Circuit opinions (i) Dowling v. Comm’r of Soc.
Sec. Admin., No. 19-2124, 2021 WL 203371 (4th Cir. Jan. 21, 2021), and (ii) Arakas
v. Comm’r of Soc. Sec. Admin., 983 F.3d 83 (4th Cir. 2020), both considered in
connection with this Order.

                                         6
